The opinion of the court was delivered by
Anders, O. J.
During the progress of the trial of this cause in the court below, judgment was rendered upon the pleadings in favor of appellants. Subsequently, and at the same term of the district court, the judgment was set aside and defendant permitted to file an amended answer.
From the order of the court below vacating said judgment, the plaintiffs appeal to this court.
Appellee moves to dismiss the appeal mainly on the ground that the order appealed from was not final and hence not appealable.
We are all agreed that the decided weight of authority is in favor of the claim of appellee herein. We think the law applicable to this case is clearly and satisfactorily stated in the case of Brown v. Edgerton, 14 Neb. 453 (16 N. W. Rep. 474), cited in the brief of appellee.
The order complained of was in no sense final, and is therefore not reviewable by this court.
The appeal is dismissed with costs.
Hoyt, Scott and Stiles, JJ., concur.
Dunbar, J., not sitting.